DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harutyunyan et al. (US 2018/0342729) in view of Choi (KR 10-2011-0052176).
Regarding claim 1, Harutyunyan et al. discloses an apparatus for performing aspects of manufacturing carbon nanotubes, comprising:
a nozzle (i.e., a nozzle defined by a tapered discharge end of an injector (see FIG. 1) for introducing a liquid from a source chamber 2 and a first carrier gas H2 into a CNT reactor 1) configured to receive a catalyst precursor solution (i.e., a liquid comprising a catalyst precursor from the source chamber 2; see paragraph [0011], [0012], [0014], [0019]) and a carrier gas (i.e., a first carrier gas such as H2, see paragraph [0017]), the nozzle having a distal end including an orifice configured to nebulize the catalyst precursor solution and produce a mist including a mixture of the nebulized catalyst precursor solution and the carrier gas (i.e., the nozzle inherently comprises an orifice for enabling the catalyst precursor solution to be injected into the reactor 1 as an aerosol, so as to produce an aerosol of SWNTs, and as shown in FIG. 1, the catalyst precursor solution is combined with the hydrogen gas immediately prior to injection into the reactor 1 via the nozzle; see paragraph [0017]), the nozzle configured to inject the mist directly into a high temperature reaction zone of a reactor to synthesize the carbon nanotubes (i.e., the reactor 1 comprises a reaction zone heated to a high temperature by a furnace 4 surrounding the reactor, and the injector introduces the aerosol into a heated portion of the reaction zone to synthesize SWNTs; see paragraphs [0022]-[0025]); and
an elongated tubular body (i.e., the cylindrical body of the injector) having a first conduit and a second conduit in fluid communication with the nozzle (i.e., as shown in FIG. 1, the injector comprises an inner conduit and an outer annular conduit positioned about the inner conduit), the first conduit and the second conduit extending along a length of the tubular body, one of the first conduit and the second conduit connected to the source of the catalyst precursor solution (i.e., the inner conduit of the injector is connected via a liquid pump 3 to the source chamber 2 containing the catalyst precursor solution, see FIG. 1), another of the first conduit and the second conduit connected to a source of the carrier gas (i.e., the outer annular conduit of the injector is connected to a supply of the first carrier gas H2, see FIG. 1), the length of the tubular body being greater than or equal to a distance from an end of the reactor (i.e., the top end of the reactor 1) to the reaction zone (i.e., the heated portion of the reaction zone, heated by the surrounding furnace 4).
Harutyunyan et al. discloses that the reactor 1 is heated by a heat source 4 that extends along the longitudinal direction of the reactor (see paragraph [0022]).  Harutyunyan et al. further discloses that the heat source 4 is operable to maintain the temperature of the reactor 1 at a desired temperature for reducing the catalyst precursor into active catalyst and/or for the synthesis and/or formation of SWNTs (see paragraph [0023]), wherein the temperature can range from about 200 to 1600 °C (see paragraph [0025]).  One of ordinary skill in the art would considered such temperatures to be “high temperatures”.  Also, as clearly shown in FIG. 1, the tubular body and nozzle which injects the catalyst precursor solution (i.e., from source chamber 2) and the carrier gas (i.e., H2) as an aerosol into the reactor 1 penetrates the top of the reactor 1 and extends a distance through the reaction chamber to a region of the reactor 1 that is surrounded by the heat source 4.  Therefore, the nozzle is deemed to meet the limitation of being “disposed within a high temperature reaction zone” of the reactor.  
The specific temperature of the high temperature reaction zone is considered an intended use of the apparatus and it does not impart further patentable weight (i.e., structure) to the apparatus claim.  See MPEP § 2214.  In any event, the heat source 4 in the apparatus of Harutyunyan et al. is operable to produce a high temperature as suggested by Applicant, e.g., about 1200° C (see specification at paragraph [0016]).
With respect to the new limitation reciting, “the elongated tubular body configured to extend through a lower temperature region having a lower temperature than the high temperature reaction zone to located the nozzle within the high temperature reaction zone”, the relevant portion of FIG. 1 in Harutyunyan et al. is reproduced and annotated below:
[AltContent: connector][AltContent: connector][AltContent: textbox (Region without surrounding heat source (lower temperature region))][AltContent: textbox (Region with surrounding heat source (higher temperature region))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Nozzle)][AltContent: textbox (Elongated tubular body)]
    PNG
    media_image1.png
    244
    269
    media_image1.png
    Greyscale



The elongated tubular body in the apparatus of Harutyunyan et al. is configured to extend through a lower temperature region having a lower temperature than the high temperature region to locate the nozzle within the high temperature reaction zone, where the lower temperature region corresponds to the region within the reactor 1 located between the top end of the reactor and the upper end of the heat source 4.  Since this region is not surrounded by the heat source 4, its temperature would be maintainable at a lower temperature relative to a region in the reactor 1 that was surrounded by the heat source 4.
Harutyunyan et al. fails to disclose a cooling system to regulate a temperature of the catalyst precursor solution and the carrier gas along the length of the elongated tubular body.
Choi (see FIG. 1-3; machine translation) discloses an apparatus 100 for performing aspects of manufacturing carbon nanotubes, comprising: a nozzle (i.e., a nozzle at the discharge end of an injection nozzle 110; while not shown, a suitable nozzle can similarly have a structure that is tapered or becomes “gradually narrow”, see page 5, fourth and fifth paragraphs) configured to receive a catalyst-containing solution (i.e., a mixture containing a liquid raw material and catalyst, supplied to a first fluid path 111; see page 4, last paragraph) and a carrier gas (i.e., a gas supplied to a second fluid path 112) into a reactor 120 for manufacturing carbon nanotubes; an elongated tubular body (i.e., the cylindrical body portion of the injection nozzle 110) having a first conduit and a second conduit (i.e., conduits defined by the first flow path 111 and the second flow path 112) in fluid communication with the nozzle, the first conduit and the second conduit extending along a length of the tubular body (see FIG. 2), one of the first conduit and the second conduit connected to a source of the catalyst-containing solution (i.e., the solution is supplied from its source and via a solution inlet port 111a to the first fluid path 111), another of the first conduit and the second conduit connected to a source of the carrier gas (i.e., the gas is supplied from its source and via a gas inlet 112a to the second fluid path 112); and, specifically, a cooling system (i.e., a third fluid path 113 for circulating a flow of cooling water; see page 6, third and fourth paragraphs) configured to regulate a temperature of the catalyst-containing solution and the carrier gas along the length of the tubular body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cooling system of Choi along the length of the tubular body in the apparatus of Harutyunyan et al. because the cooling system would prevent the catalyst precursor solution and the carrier gas that flows inside the tubular body and the nozzle from being heated to a high temperature inside the reaction zone, and thereby improve process reliability by preventing the tubular body and the nozzle from being blocked by solids that form due to drying of the catalyst precursor solution (see Choi at page 3, under “Effect”; page 6, second and third paragraphs; page 7, third to last paragraph).
Regarding claim 2, Harutyunyan et al. discloses that the apparatus and the reactor 1 are configured to produce carbon nanotubes by a floating catalyst thermal chemical vapor deposition process (i.e., the CNT reactor 1 is used to prepare an aerosol of SWNTs according to a chemical vapor deposition method; see paragraphs [0010], [0021]).
Regarding claim 3, in the modified apparatus of Harutyunyan et al., an injection tube (i.e., the tube defining the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be disposed in a central conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1), with the first conduit (i.e., the inner conduit) being formed by the injection tube, and the second conduit (i.e., the outer annular conduit) being an annular region of the central conduit around the injection tube.
Regarding claim 4, Choi discloses that the cooling system is configured to circulate a cooling liquid along the length of the tubular body (i.e., the third flow path 113 circulates cooling water from a cooling water inflow opening 113a to a cooling water outlet 113b, see FIG. 2; page 6, third and fourth paragraphs).
Regarding claim 5, Choi (see FIG. 2-3) discloses that the cooling system includes a circumferential conduit (i.e., the third flow path 113) extending along the length of the tubular body 110 and configured to receive the cooling liquid (i.e., via the cooling water inflow opening 113a), wherein the circumferential conduit 113 surrounds the first conduit and the second conduit 111, 112.  
Regarding claim 6, in the modified apparatus of Harutyunyan et al., the first conduit (i.e., in this case, the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1) would be a central conduit of the tubular body; the second conduit (i.e., in this case, the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be formed by an injection tube disposed in the central conduit; and the circumferential conduit (i.e., as modified by Choi, the third flow path 113 of the cooling system, formed within a wall of the tubular body 110; see FIG. 2-3) would be formed within a wall of the tubular body.
Regarding claim 7, Harutyunyan et al. discloses that that the catalyst precursor solution is provided as an aerosol (see paragraph [0017]), so as to prepare an aerosol of SWNTs (see paragraph [0010], [0021]), and the catalyst precursor should be sized as a nanoparticle, e.g., with a diameter from about 0.01 to 500 nm, preferably from about 0.01 to 250 nm, even more preferably from about 0.05 to 200 nm, and most preferably from about 0.5 to 100 nm (see paragraph [0016]).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the orifice of the nozzle in the modified apparatus of Harutyunyan et al. to nebulize the catalyst precursor solution into droplets having a size that is less than or equal to one micron (i.e., to produce an aerosol of the catalyst precursor sized as nanoparticles, in order to synthesize an aerosol of SWNTs).
Regarding claim 8, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to the source chamber 2) and the second conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2) are configured to isolate the catalyst precursor solution from the carrier gas as the catalyst precursor solution and the carrier gas flow to the nozzle (i.e., the tube defining the inner conduit separates the inner conduit from the outer annular conduit up until a point just prior to the nozzle; see FIG. 1).
Regarding claim 9, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to source chamber 2) and the second conduit (i.e., the outer conduit of the injector, connected to the supply of H2) terminate proximate to the orifice, so that the catalyst precursor solution and the carrier gas combine as the catalyst precursor solution and the carrier gas pass through the orifice (i.e., as shown in FIG. 1, the inner conduit and the outer annular conduit end just prior the nozzle, and the catalyst precursor solution is combined with the hydrogen gas just prior to injection into the reactor; see paragraph [0017]).
Regarding claim 10, the recitation that the carbon nanotubes are selected from at least one of single-walled carbon nanotubes and double-walled carbon nanotubes does not impart further patentable weight to the claim because the carbon nanotubes to be manufactured using the apparatus are not considered part of the apparatus.  See MPEP §§ 2114, 2115.  In any event, Harutyunyan et al. discloses that the apparatus is used to manufacture of single-walled carbon nanotubes (SWNTs) (see paragraph [0009]-[0010]).
Regarding claim 11, Harutyunyan et al. (see FIG. 1) discloses a method of performing aspects of manufacturing carbon nanotubes, comprising:
supplying a catalyst precursor solution (i.e., a liquid comprising a catalyst precursor and carbon source from source chamber 2; see paragraph [0011], [0012], [0014], [0019]) and a carrier gas (i.e., a carrier gas such as H2, see paragraph [0017]) to an injection assembly, the injection assembly including a nozzle (i.e., a nozzle defined by a tapered discharge end of the injector) and an elongated tubular body (i.e., the cylindrical body portion of the injector) having a first conduit and a second conduit (i.e., an inner conduit and an outer conduit positioned about the inner conduit) in fluid communication with the nozzle; the first conduit and the second conduit extending along a length of the tubular body; one of the first conduit and the second conduit receiving the catalyst precursor solution (i.e., the inner conduit receives catalyst precursor solution from the source chamber 2 via liquid pump 3); another of the first conduit and the second conduit receiving the carrier gas (i.e., the outer conduit receives the H2);
inserting the length of the tubular body through an end of the reactor to a reaction zone in the reactor and disposing the nozzle in the immediate region of the high temperature reaction zone (i.e., the injector is inserted through a top end of a CNT reactor 1 so that its nozzle is location within a zone of the reactor that is heated by a surrounding furnace 4); 
nebulizing the catalyst precursor solution to produce a mist including a mixture of the nebulized catalyst precursor solution and the carrier gas (i.e., the catalyst precursor solution is injected into the reactor 1 as an aerosol, so as to produce an aerosol of SWNTs, and as shown in FIG. 1, the catalyst precursor solution is combined with the hydrogen gas just prior to injection into the reactor 1 via the nozzle; see paragraphs [0010], [0017], [0021]); and
injecting the mist (i.e., the aerosol) into the reaction zone when the nozzle (i.e., the tapered discharge end of the injector) is disposed in the reaction zone to synthesize the carbon nanotubes (i.e., SWNTs).
Harutyunyan et al. discloses that the reactor 1 is heated by a heat source (i.e., furnace 4; see paragraph [0022]) that extends along the longitudinal direction of the reactor 1; wherein the heat source 4 is configured to maintain the temperature of the reactor 1 at a desired temperature for reducing the catalyst precursor into active catalyst and/or for the synthesis and/or formation of SWNTs (see paragraph [0023]); and wherein the temperature may range from about 200 to 1600 °C (see paragraph [0025]).  One of ordinary skill in the art would considered such temperatures to be “high temperatures”.  Also, as clearly shown in FIG. 1, the elongated tubular body and its nozzle penetrate the top end of the reactor 1 and extends a distance through the reaction chamber and into a region of the reactor 1 that is surrounded by the heat source 4.  Therefore, the method of Harutyunyan et al. is deemed to meet the limitation of inserting the length of the tubular body through an end of the reactor “to a high temperature reaction zone” in the reactor.  
With respect to the new limitation reciting, “the inserting includes extending the elongated tubular body through a lower temperature region having a lower temperature than the high temperature reaction zone”, Harutyunyan et al. discloses that the region within the reactor 1 that is located between the top end of the reactor 1 and the upper end of the heat source 4 is not surrounded by a heat source (see annotated FIG. 1 under the rejection of claim 1, above).  Since this region is not surrounded by the heat source 4, its temperature would be lower than the temperature of a region of the reactor 1 that was surrounded by the heat source 4.  The elongated tubular body passes through the lower temperature region.  Therefore, the method of Harutyunyan et al. meets the new limitation.
Harutyunyan et al. fails to disclose the step of regulating a temperature of the catalyst precursor solution and the carrier gas along the length of the tubular body by a cooling system.
Choi (see FIG. 1-3; machine translation) discloses a method for performing aspects of manufacturing carbon nanotubes, comprising: supplying a catalyst-containing solution (i.e., a mixture containing a liquid raw material and catalyst, supplied to a first fluid path 111; see page 4, last paragraph) and a carrier gas (i.e., a gas supplied to a second fluid path 112) to an injection assembly (i.e., an injection nozzle 110), the injection nozzle including a nozzle (i.e., a nozzle at a discharge end of the injection nozzle 110; while not shown, a suitable nozzle can similarly have a structure that is tapered or becomes “gradually narrow”, see page 5, fourth and fifth paragraphs) and an elongated tubular body (i.e., a cylindrical body portion of the injection nozzle 110) having a first conduit and a second conduit (i.e., conduits defined by the first flow path 111 and the second flow path 112) in fluid communication with the nozzle, the first conduit and the second conduit extending along a length of the tubular body, one of the first conduit and the second conduit connected to a source of the catalyst-containing solution (i.e., the solution is supplied from its source and via a solution inlet 111a to the first fluid path 111), another of the first conduit and the second conduit connected to a source of the carrier gas (i.e., the gas is supplied from its source and via a gas inlet 112a to the second fluid path 112); inserting the tubular body through an end of a reactor (i.e., the injection nozzle 110 is inserted through a top end of a reactor 120); and, specifically, regulating a temperature of the catalyst-containing solution and the carrier gas along the length of the tubular body by a cooling system (i.e., the temperature of the first fluid path 111 and second fluid path 112 is regulated by a cooling system comprising a third fluid path 113 which circulates cooling water from an inflow opening 113a to an outlet 113b; see page 6, third and fourth paragraphs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further perform the step of regulating a temperature of the catalyst precursor solution and the carrier gas along the length of the tubular body by a cooling system in the method of Harutyunyan et al. because the cooling system would prevent the catalyst precursor solution and the carrier gas that flows inside the tubular body and the nozzle from being heated to a high temperature inside the reaction zone, and thereby improve process reliability by preventing the tubular body and the nozzle from being blocked by solids that form due to drying of the catalyst precursor solution, as suggest by Choi (see page 3, under “Effect”; page 6, second and third paragraphs; page 7, third to last paragraph).
Regarding claim 12, Harutyunyan et al. discloses growing nanotubes in the reactor 1 by a floating catalyst thermal chemical vapor deposition process (i.e., the CNT reactor 1 is used to prepare an aerosol of SWNTs according to a chemical vapor deposition method; see paragraphs [0010], [0021]).
Regarding claim 13, in the modified method of Harutyunyan et al., the first conduit (i.e., the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be formed by an injection tube disposed in a central conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1), the second conduit (i.e., the outer annular conduit) would be an annular region of the central conduit around the injection tube.
Regarding claim 14, Choi discloses that the step of regulating the temperature includes circulating a cooling liquid along the length of the tubular body (i.e., the third flow path 113 circulates cooling water along the length of the tubular body 110, from a cooling water inflow opening 113a to a cooling water outlet 113b, see FIG. 2; page 6, third and fourth paragraphs).
Regarding claim 15, Choi further discloses that the cooling liquid is circulated through a circumferential conduit (i.e., a conduit defined by the third flow path 113, see FIG. 2-3) extending along the length of the tubular body 110, wherein the circumferential conduit 113 surrounds the first conduit and the second conduit 111,112.
Regarding claim 16, in the modified method of Harutyunyan et al., the first conduit (i.e., in this case, the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1) would be a central conduit of the tubular body; the second conduit (i.e., in this case, the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be formed by an injection tube disposed in the central conduit; and the circumferential conduit (i.e., as modified by Choi, the third flow path 113 of the cooling system, formed within a wall of the tubular body 110; see FIG. 2-3) would be formed within a wall of the tubular body.
Regarding claim 17, Harutyunyan et al. discloses that that the catalyst precursor solution is provided as an aerosol (see paragraph [0017]), so as to prepare an aerosol of SWNTs (see paragraph [0010], [0021]), wherein the catalyst precursor should be sized as a nanoparticle, e.g., with a diameter from about 0.01 to 500 nm, preferably from about 0.01 to 250 nm, even more preferably from about 0.05 to 200 nm, and most preferably from about 0.5 to 100 nm (see paragraph [0016]).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the orifice of the nozzle in the modified method of Harutyunyan et al. to nebulize the catalyst precursor solution into droplets having a size that is less than or equal to one micron (i.e., to produce an aerosol of the catalyst precursor of nanoparticle dimension, in order to synthesize an aerosol of SWNTs).
Regarding claim 18, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to the source chamber 2) and the second conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2) are configured to isolate the catalyst precursor solution from the carrier gas as the catalyst precursor solution and the carrier gas flow to the nozzle (i.e., the tube defining the inner conduit separates the inner conduit from the outer annular conduit up until a point just prior to the nozzle; see FIG. 1).
Regarding claim 19, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to source chamber 2) and the second conduit (i.e., the outer annular conduit of the injector, connected to H2) terminate proximate to the orifice, so that the catalyst precursor solution and the carrier gas combine as the catalyst precursor solution and the carrier gas pass through the orifice (i.e., as shown in FIG. 1, the inner conduit and the outer annular conduit end just prior the nozzle, and the catalyst precursor solution is combined with the hydrogen gas just prior to injection into the reactor; see also paragraph [0017]).
Regarding claim 20, Harutyunyan et al. discloses that the carbon nanotubes are single-walled carbon nanotubes (i.e., SWNTs; see paragraph [0009]-[0010]).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harutyunyan et al. (US 2018/0342729) in view of Choi (KR 10-2011-0052176) and Harutyunyan ‘317 (US 2020/0239317).
The same comments with respect to Harutyunyan et al. and Choi apply (see rejection of claims 1-20 under item 3 of the Office action).
In addition, Harutyunyan ‘317 discloses an apparatus and a method for manufacturing carbon nanotubes, similar to Harutyunyan et al.  The apparatus (see FIG. 4, paragraph [0024]) comprises an elongated tubular body terminating in a nozzle (i.e., an injector having an injector tip, see paragraph [0048]) configured to receive a catalyst precursor solution (i.e., from container 130) and a carrier gas (i.e., carrier gas 20A via an inlet on the side of the injector) and inject the catalyst precursor solution and carrier gas directly into a high temperature reaction zone of a reactor (i.e., into a heated region of carbon nanotube reactor 10A) to synthesize the carbon nanotubes (i.e., floating CNTs, such a single-walled and multi-walled nanotubes, see paragraphs [0024], [0026]).  The elongated tubular body is configured to extend through a lower temperature region (i.e., a region between the top end of the reactor 10A and the upper end of the heat source) having a lower temperature than the high temperature reaction zone (i.e., since this region lacks a surrounding heat source) to locate the nozzle within the high temperature reaction zone (i.e., the injector tip is located in a zone of reactor 10A surrounded by the heat source).  Harutyunyan ‘317 (see paragraph [0048]) also discloses, 
“In some embodiments, the reactor temperature profile consists of a starting low temperature, an increase to a peak or a maximum, and then a decrease, for example, to the starting low temperature. Without wishing to be bound by any particular theory, for a given reactor temperature profile, the injector position inside the reactor should be correlated with the precursor temperature so that the precursor evaporates from the point of injection, without droplet formation or decomposition, as can be determined by those of ordinary skill in the art, considering for example the boiling point and decomposition. In some embodiments, the injector tip may be inserted into the reactor, for example, by about 8 inches. The injection temperature, at the tip of the injector, may depend on the reactor or furnace temperature and upon the depth of insertion of the injector into the reactor or furnace.”
	Accordingly, it would have been further obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elongated tubular body in the modified apparatus of Harutyunyan et al. to extend through a lower temperature region having a lower temperature than the high temperature region to locate the nozzle within the high temperature reaction zone, because the top end region of the reactor does not require a surrounding heat source, and, in some embodiments, the reactor temperature profile can consist of a starting low temperature that increases up to a peak or a maximum and then decreases to the starting low temperature, and the depth of insertion of the elongated tubular body (injector) into the reactor can be varied in order to locate the nozzle (injector tip) at a position within the reactor that correlates to the desired injection temperature for the synthesis of the carbon nanotubes, based on the boiling point and decomposition properties of the catalyst precursor solution, as taught by Harutyunyan ‘317.
Additionally, it would have been further obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to extend the elongated tubular body through a lower temperature region having a lower temperature than the high temperature reaction zone in the modified method of Harutyunyan et al., because the top end region of the reactor does not require a surrounding heat source, and, in some embodiments, the reactor temperature profile can consist of a starting low temperature that increases up to a peak or a maximum and then decreases to the starting low temperature, and the depth of insertion of the elongated tubular body (injector) into the reactor can be varied in order to locate the nozzle (injector tip) at a position within the reactor that correlates to the desired injection temperature for the synthesis of the carbon nanotubes, based on the boiling point and decomposition properties of the catalyst precursor solution, as taught by Harutyunyan ‘317.
Response to Arguments
Applicant's arguments filed on May 4, 2022 have been fully considered.
Applicant (at page 6, second to last paragraph) argues,
“Harutyunyan and Choi do not disclose or suggest a nozzle configured to receive a catalyst precursor solution and a carrier gas, where the nozzle is configured to be positioned in a high temperature reaction zone of a reactor and inject a mist directly into the high temperature reaction zone to synthesize carbon nanotubes.”
	Applicant (at paragraph bridging pages 6-7) further argues,
“The Examiner cites Harutyunyan as allegedly teaching the claimed nozzle and tubular body. The system of Harutyunyan is described as providing means for injecting a catalyst precursor or catalyst into the reactor 1, however Harutyunyan does not specifically discuss a nozzle.”
The Office respectfully disagrees.  Harutyunyan et al. (US 2018/0342729) shows an elongated tubular body comprising a nozzle at its lower end (i.e., a means for injecting having a tapered tip at its distal end; see FIG. 1; also paragraphs [0011], [0012], [0017]); wherein the nozzle is in fluid communication with a first conduit (i.e., the inner conduit of the means for injecting) and a second conduit (i.e., the outer annular conduit of the means for injecting); wherein the first conduit is fluidly connected to a source of catalyst precursor solution (i.e., at catalyst precursor and carbon source 2, via a liquid pump 3); and wherein the second conduit is fluidly connected to a source of carrier gas (i.e., H2 supplied via a side opening to the outer annular conduit).  The catalyst precursor solution and the carrier gas are combined just prior to their injection into the reactor, and the combined catalyst precursor solution and carrier gas are introduced as a spray or aerosol into the reactor (see paragraphs [0016]-[0017]).
  While the word “nozzle” is not specifically used by Harutyunyan et al., one of ordinary skill in the art would have understood that the tapered structure at the distal end of the elongated tubular body comprises a nozzle, since the tapered structure produces a spray or aerosol of the combined catalyst precursor solution and carrier gas.  The Wikipedia article for “Spray nozzle” is cited for further reference (see the section pertaining to “Two-fluid nozzles”; in particular, the “Internal-mix two-fluid” spray nozzle).
Harutyunyan et al. also shows the point of injection being in a region of the reactor 1 that is surrounded by the heat source 4, wherein the heat source is able to maintain a “high temperature” in the range of about 200 to 1600 °C in the reactor (see paragraph [0025]).  The nozzle is therefore positioned in a high temperature zone within the reactor so as to inject the spray or aerosol (the claimed “mist”) directly into the high temperature reaction zone.
Drawing and pictures can anticipate claims if they clearly show the structure which is claimed.  See MPEP § 2125.  
	With respect to the new limitations in claims 1 and 11, Applicant (at page 6, second to last paragraph) further argues,
“… Harutyunyan and Choi do not disclose or suggest an elongated tubular body configured to extend through a lower temperature region to position the nozzle in a high temperature reaction zone.”
Applicant (at page 7, first paragraph) further argues,
“… even assuming that a nozzle is used, there is no teaching or suggestion that the system of Harutyunyan includes an elongated tubular body that extends through a lower temperature region of the reactor 1 to a reaction zone to locate a nozzle within the reaction zone.  Harutyunyan shows a structure that extends into the reactor 1 (FIG. 1), but does not specify the length of the structure or describe any temperature zones that the structure would extend through to inject a solution into a specific reaction zone.”
	The Office respectfully disagrees and asserts the combination of Harutyunyan et al. and Choi meets the new limitations, for the reasons in the rejections under 35 U.S.C. 103, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  WO 02/30816 A1 is cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/
Primary Examiner, Art Unit 1774